His Honor, JOHN ST. PAUL,
rendered the- opinion and decree of the-'Court, as follows:
Plaintiff claims $405, of which $220 under a contract and $185 for damages; the whole rejected by the judge a quo.
Defendant admits $20 damages, to-wit, $15 for use of a rope and $5 for a lost pulley. It also admits the contract, but claim-s defective performance, repaired at .a cost to it of $90.75, for which it claims credit.
There was also a reconventional demand, rejected below; but as plaintiff has alone appealed and defendant has not answered we are not concerned therewith.
The evidence satisfies us that $20 is .ample compensa,tion to plaintiffs for the use of their rope and for the lost pulley; also that plaintiff’s work was defectively done and had to be corrected. But we think that the cost of correcting the defects was only $76.87 and not $90.75 as claimed.
*103Opinion and decree, February 9, 1914.
It is therefore ordered that .the judgment appealed from be amended so as to read as follows: It is ordered, adjudged and decreed that plaintiffs, D. Cullotta & Son, have judgment against defendant, Catherine Planting and Manufacturing Company for one hundred and sixty-three 13/100 dollars ($163.13) with legal interest from judicial demand and costs; and that the reconventional demand of the defendant be rejected. And as thus amended, the judgment appealed from is affirmed; defendant to pay costs of appeal, as well as the costs of the court a qua.